Case 2:20-cr-00144-RJC Document 3 Filed 07/08/20 Page 1 of 2

_ IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
: )
v. ) Criminal No. £- [ef Lf
) (18 U.S.C. § 922(g)(1))
DAEVON EGGLESTON ) [UNDER SEAL]
)
INDICTMENT: EF] i ED
as JUL -8 2020
The grand jury charges:

GLERK U.S. DISTRICT COURT |

WEST. DIST. OF PENNSYLVANIA

On or about March 9, 2020, in the Western District of Pennsylvania, the defendant,
DAEVON EGGLESTON, knowing he had previously been convicted of a crime punishable by |
imprisonment for a term exceeding one year, namely, Firearms Not To Be Carried Without a
License, on or about March 6, 2017, at case number CP-02-CR-0005534-2016, in the Court of
Common Pleas, County of Allegheny, Commonwealth of Pennsylvania, did knowingly possess,
in and affecting interstate commerce, firearms and ammunition, namely:

1) 9mm caliber Smith & Wesson handgun, serial number HWC4068, and

9mm caliber ammunition; and
2) | 40 S&W caliber Glock handgun, serial number UPR362, and .40 caliber

ammunition.

In violation of Title 18, United States Code, Section 922(g)(1).
Case 2:20-cr-00144-RJC Document 3. Filed 07/08/20 Page 2 of 2

FORFEITURE ALLEGATION ,

I. The grand jury re-alleges and incorporates by reference the allegations
contained in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant
to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c).

2. Asaresult of the knowing commission of the violation of Title 18, United
States Code, Section 922(g)(1), charged in Count One of the Indictment, the following firearms
and ammunition, which were involved in the commission of the offense, are subject to forfeiture
pursuant to Title 18, United States Code, Section 924(d)(1): |

a. 9mm caliber Smith & Wesson handgun, serial number HWC4068;

b. | 40 S&W caliber Glock handgun, serial number UPR362;
c. .40 caliber ammunition; and
d. 9mm caliber ammunition.
A True Bill,
V/s Corti, .
oe 7
Foreperson

' SCOTT W. BRADY O

United States Attorney
PA ID No. 88352
